Title: Samuel Nightingale Jr. to Virginia Delegates, 6 December 1780
From: Nightingale, Samuel, Jr.
To: Virginia Delegates


Gentn
Providence Decr. 6th 1780
I this Day Recd your Favour Dated the 14th Octr, Inclosing a Letter from his Excelency Govr. Jefferson, dated the 28 of the same Month, also a letter to the Honobe. John Foster, which I have deld Him—am sorry to here your State is Invaded by a powerfull Enemy, but hope you will be soon able to dislodge them.
Observe you Designe the Goods belonging to the State of Virginia, which came in Schooner Committee, shall be transported by Land, & that you request me to do something, but am not able to tell what, as that part of your Letter was intirely worne out before I Recd it.
The Arms are very badly pack’d haveing nothing between them, and considerable play in the Boxes.
I Shall Consult some Person that is acquainted with the manner of Packing Arms, and Indeavour to git them Packed properly, as it must be for Your Interest and presume you will Justify me in so doing.
I sent a Letter to His Excelency Govr Jefferson dated the 22nd of Novr Inclosing an Invoice of that half of The Goods which is Stored for the Former Owners, to your care, by it you will see the Marks & Numbers which were found on the Goods when Unladed from the Schooner—you will also see that some had no marks on them, and it doth not apper who some of them do belong too, I wait your Further orders and in the mean time I am your very Humbl servt
P, S, I Recd your Favour of 3rd Octr the 21st of the Same month, observe in that, also in your last, mention made of the State of Rhode Island, purchaccing the Arms of the Recaptors of Schooner Committee, for Continental Use, Our General Assembly has not receiv’d any Orders from Congress or any Other Person to Purchace them. I went to the Assembly on receiving your first Favour, and Acquainted them what you wrote me on that matter, but they complain’d of not haveing money—and Concluded to wait untill they receiv’d something Further from Congress.
